Citation Nr: 1726509	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  08-31 279	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating for compensation based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

P. Childers, Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to March 1969.

In a May 2010 Board decision, the Board took jurisdiction of the claim for TDIU pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009) after determining that the claim was inextricably intertwined with the grant for an increased rating for the Veteran's service-connected pancreatitis.  The pancreatitis appeal stemmed from a rating decision issued in July 2007 by a Department of Veterans Affairs (VA) Regional Office (RO).

In the May 2010 Board decision, the TDIU claim was remanded for development.  In August 2015, and in February 2017, the Board remanded the matter for further development.

REMAND

TDIU "may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  38 C.F.R. § 4.16(a).  The Veteran here is not unemployed.  He may, however, still be entitled to TDIU if his employment is "[m]arginal."  Id.  Marginal employment can be determined in two different scenarios.  For instance:

[M]arginal employment generally shall be deemed to exist when a veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce, Bureau of the Census, as the poverty threshold for one person.  Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty level.

Id, (emphasis added).  However, prior to determining if the Veteran satisfies either criteria, additional development is warranted.

During the appeal period, the Veteran has not disclosed the amount of his yearly earnings after 2008; however, the Social Security Administration notes that the Veteran's entitlement began in December 2008, and that the Veteran has been receiving monthly entitlement payments from the Social Security Administration since September 2009.  Unfortunately, it is unclear whether the Veteran also had earned income in the year 2009; and, if so, how much.  In fact, during a November 2009 VA pancreas examination the Veteran reported that he was currently employed, part time, as an electrician (see also June 2011 VA pancreas examination report, during which the Veteran reported that he was a self-employed Master Electrician with his own crew); and the Board is mindful that Social Security retirees can receive retirement payments and continue to work without affecting their benefits.  See Social Security Retirement Planner: Getting Benefits While Working, https://www.ssa.gov/planners/retire/whileworking.html (last visited July 2017).

In order to ascertain whether the Veteran had substantially gainful employment after the year 2008 for VA TDIU purposes, remand for completion by the Veteran of an earned income/employment questionnaire, and for a report of the Veteran's annual earned income since 2008 from the Social Security Administration, is needed.  This is particularly so since the Veteran has reported that he owns a business with a workforce.  See claim for TDIU (VA Form 21-8940) completed by Veteran in January 2016.  See also Veteran's report during his June 2011 VA examination that he "gets individuals to do the work for him at his direction"; and the June 2011 statement from the Veteran's spouse that "his employees do the labor since he is not able to."  

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to complete an appropriate VA earned income/employment disclosure form for the years 2009 through 2016.  Annual earned income for each year from 2009 through 2016 is requested.  Allow the Veteran 60 days to submit this evidence.

2.  Request a copy of the Veteran's annual earned income record for each year from 2009 through 2016 from the Social Security Administration.  Also, confirm the date that the Veteran began receiving Social Security retirement payments.

3.  After completion of the above, readjudicate the issue of entitlement to TDIU.  If the benefit remains denied, provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


